Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-20 directed to an invention non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 19 and 20 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a toilet, comprising: an integral, one piece structure comprising: a base having a bowl and a fluid channel in fluid communication with the bowl; a tank having an internal 
The subject matter of the independent claim 15 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a flush valve for use with a toilet having an integral one piece tank and bowl, the flush valve comprising: a valve body comprising: an inner wall extending between a first end, which is configured to be in fluid communication with a first internal compartment of the integral one piece tank and bowl, and a second end, which is configured to be in fluid communication with a second internal compartment of the integral one piece tank and bowl; and a locking flange that extends radially outward from the inner wall and is configured to be retained between a first wall and a second wall of the integral one piece tank and bowl in a locking position of the valve body, wherein one of the first and second walls is configured to separate the first and second internal compartments; and a seal disposed between the locking flange of the valve body and one of the first and second walls of the integral one piece tank and bowl.

Grimstad (US Patent No. 4,433,446) and Denzin (US Patent No. 5,353,445) are considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, are analogous because they disclose a flush valve for use with a toilet having an integral one piece tank and bowl, the flush valve comprising: a valve body comprising: an inner wall extending between a first end, which is configured to be in fluid communication with a first internal compartment of the integral one piece tank and bowl, and a second end, which is configured to be in fluid communication with a second internal compartment of the integral one piece tank and bowl; and a locking flange that extends radially outward from the inner wall and is configured to be retained between a first wall and a second wall of the integral one piece tank and bowl in a locking position of the valve body; and a seal disposed between the valve body and one of the walls of the integral one piece tank and bowl.
Halloran et al. (US Patent Publication No. 2006/0185068) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a flush valve for use with a toilet, the flush valve comprising: a valve body comprising: an inner wall extending between a first end, which is configured to be in fluid communication with a first internal compartment of the tank and bowl, and a second end, which is configured to be in fluid communication with a second internal compartment of the tank and bowl; and a locking flange that extends radially outward from the inner wall and is configured to be retained between a first wall and a second wall of the tank and bowl in a locking position of the valve body; and a 
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754